15-1442
     Lin v. Whitaker
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                           A088 782 781
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of January, two thousand nineteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10                 Circuit Judges.
11   _____________________________________
12
13   HUIZHEN LIN,
14            Petitioner,
15
16                     v.                                        15-1442
17                                                               NAC
18   MATTHEW G. WHITAKER, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Gang Zhou, New York, New York.
24
25   FOR RESPONDENT:                   Benjamin C. Mizer, Principal
26                                     Assistant Deputy Attorney General;
27                                     Jesse M. Bless, Senior Litigation
28                                     Counsel; Colette J. Winston, Trial
29                                     Attorney, Office of Immigration
1                                     Litigation, United States
2                                     Department of Justice, Washington,
3                                     D.C.
4
5            UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9            Petitioner Huizhen Lin, a native and citizen of the

10   People’s Republic of China, seeks review of an April 20, 2015,

11   decision of the BIA affirming the April 12, 2013, decision of

12   an    Immigration   Judge   (“IJ”)       denying    her   application   for

13   asylum,      withholding    of   removal,     and     relief   under    the

14   Convention Against Torture (“CAT”).            In re Huizhen Lin, No.

15   A088 782 781 (B.I.A. Apr. 20, 2015), aff’g No. A088 782 781

16   (Immig. Ct. N.Y. City Apr. 12, 2013).              We assume the parties’

17   familiarity with the underlying facts and procedural history

18   of this case.

19           Under the circumstances, we have reviewed both the IJ’s

20   and the BIA’s decisions “for the sake of completeness.”

21   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

22   Cir. 2006).       The applicable standards of review are well

23   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Jian Hui

24   Shao v. Mukasey, 546 F.3d 138, 157-58 (2d Cir. 2008).



                                          2
     07152016-9
1            Lin asserted a fear of future persecution on account of

2    the births of her children in the United States in violation

3    of China’s population control program and her religion.

4            For largely the same reasons as this Court set forth in

5    Jian Hui Shao, we find no error in the agency’s determination

6    that         Lin    failed       to   demonstrate        a    well-founded       fear   of

7    persecution              based   on   her    purported         violation    of   China’s

8    population control program.                    See Jian Hui Shao, 546 F.3d at

9    158-72.            And the agency did not err in finding that Lin failed

10   to demonstrate a well-founded fear of persecution on account

11   of her religion because she did not submit evidence that

12   Chinese authorities are aware or likely to become aware of

13   her religious practice.                  See Hongsheng Leng v. Mukasey, 528

14   F.3d 135, 143 (2d Cir. 2008).

15           The agency’s determination that Lin failed to demonstrate

16   a well-founded fear of persecution is dispositive of asylum,

17   withholding              of   removal,      and    CAT       relief.   See       Paul   v.

18   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).                             Accordingly,

19   we      do         not    consider       the       agency’s      alternative       basis

20   (credibility) for denying relief.                     See INS v. Bagamasbad, 429

21   U.S. 24, 25 (1976) (“As a general rule courts and agencies




                                                    3
     07152016-9
1   are not required to make findings on issues the decision of

2   which is unnecessary to the results they reach.”).

3           For the foregoing reasons, the petition for review is

4   DENIED.

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk




                                   4
    07152016-9